NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL E. BOYD,                                No. 17-15641

                Plaintiff-Appellant,            D.C. No. 5:15-cv-03494-BLF

 v.
                                                MEMORANDUM*
UNITED STATES DEPARTMENT OF
THE TREASURY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Michael E. Boyd appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

questions of constitutional standing. Wash. Envtl. Council v. Bellon, 732 F.3d

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1131, 1138 (9th Cir. 2013). We may affirm on any basis supported by the

record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008). We affirm.

      Dismissal of Boyd’s action was proper because Boyd failed to allege facts

showing that defendants caused Boyd any cognizable injury as required for

Article III standing. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)

(elements of Article III standing); see also Wash. Envtl. Council, 732 F.3d at 1139

(“We also have an independent duty to assure that standing exists, irrespective of

whether the parties challenge it.”).

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009).

      AFFIRMED.




                                         2                                   17-15641